lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
HARRISON D|VlS|ON

SHELBY BRYAN MART|N PLA|NT|FF
V. CASE NO. 3:19-CV-03017

GUARD JARED POYNER, Boone

County Detention Center; |NMATE

OWEN BREWER; and |NMATE

GARY DOTSON DEFENDANTS

OP|N|ON AND ORDER

This is a civil rights action filed by the P|aintiff pursuant to 42 U.S.C. § 1983.
P|aintiff proceeds pro se. P|aintiff is incarcerated in the Boone County Detention Center.

By Order (Doc. 6) entered on lV|arch 5, 2019, P|aintiff was directed to submit a
completed in forma pauperis (“|FP") application or pay the filing fee by l\/|arch 25, 2019.
P|aintiff was advised that failure to comply with the Order “shal| resu|t” in the dismissal of
the case.

To date, P|aintiff has not filed an |FP application or paid the filing fee. Plaintiff has
not sought an extension of time to comply with the Order. No mail has been returned as
undeliverable.

The Federal Rules of Civi| Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41 (b), a district court has the power to dismiss an action based
on “the plaintiff’s failure to comply with any court order." Brown v. Frey, 806 F.2d 801,

803-04 (8th Cir. 1986) (emphasis added). Additiona|ly, Ru|e 5.5(0)(2) of the Loca| Rules
[1]

for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligently

Therefore, pursuant to Ru|e 41(b), this Complaint should be and hereby is
D|SM|SSED WlTHOUT PREJUD|CE based on P|aintiff’s failure to prosecute this case,

his failure to obey the order of the Court1 and his failure to comply With Loca| Ru|e

5.5(0)(2). Fed. R. Clv. P. 41(b). 115
IT lS SO ORDERED on this day of Apri|l 201 '.`

  

 

1 '"'.BRooKs
,,,-~uN sos TE TRlcTJuer

[2}

